Citation Nr: 1003823	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-32 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served in the US Navy from May 1963 to May 
1966; included in this is service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that denied entitlement to service 
connection for PTSD.  The record reflects that the Board 
remanded the claim to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in March 2009, for 
additional development.  The claim has since been returned to 
the Board for review.  

The appeal is once again REMANDED to the RO via the AMC.  VA 
will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded the claim in March 
2009.  The purpose of that remand was to obtain additional 
information that would help in establishing the stressful 
events claimed by the appellant that have caused his 
purported PTSD.  

Specifically, the appellant has claimed that his duties in 
the Republic of Vietnam while part of a Navy Seabee Unit 
exposed him to combat-type stressors.  The record reflects 
that he was part of a unit that built air strips at a base in 
Chu Lai - that unit was subject to at least three or four 
enemy attacks.  According to the appellant's service 
personnel records, as a member of U. S. Naval Mobile 
Construction Battalion TEN, (USN MCB-TEN), he arrived in Chu 
Lai, Republic of Vietnam, as part of an Amphibious Assault 
Landing in May 1965 and was there until July 1965.  His unit 
was part of the Fleet Marine Force, U.S. Pacific Fleet, and 
it gave support for the First Marine Air Wing (Advanced) at 
Chu Lai Airfield. 

An inquiry was sent by the AMC following the Board's remand 
to the Joint Service Records Retention Center (JSRRC) asking 
for confirmation of the statements made by the appellant.  
The JSRRC responded in May 2009.  In the JSRRC response, 
JSRRC confirmed that the appellant's unit was located at Chu 
Lai and that it constructed an airfield and Seabee Base Camp.  
JSRRC further stated that at least two individuals of the 
appellant's Seabee Unit were killed due to enemy activity.  
It is noted that since that time, the appellant has presented 
pictures of himself with the Seabee Unit in Vietnam.  He has 
also submitted pictures of the individuals who were killed in 
action while he was there.  These pictures have come from a 
"cruise book" given to the appellant following his tour-of-
duty in Vietnam.  

Given the time period during which the appellant was assigned 
to South Vietnam and the type of incidents he reported that 
were stressful (the enemy attacks and his unit member's being 
killed), the Board finds this information is sufficient to 
verify that the appellant was exposed to significant, life-
affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  After review of the evidence the Board finds 
that service personnel records and the historical information 
concerning the appellant's unit, proffered by the appellant 
(and confirmed through the JSRRC), establish that the 
appellant served in a hostile area.  As his stressors are 
consistent with service and an individual stationed in a 
hostile territory, the Board finds no further verification of 
the appellant's stressors are necessary.

Notwithstanding the Board's finding that the appellant was 
exposed to stressful events while in Vietnam, a medical 
determination must still be made as to whether the appellant 
now suffers from PTSD.  A review of the medical records 
indicates that although he has received treatment from VA 
facilities, there is no indication that the RO ever attempted 
to clarify the appellant's psychiatric diagnosis or to obtain 
clarification as to which psychiatric disorder diagnosis was 
correct.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the appellant in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
appellant's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether any found 
psychiatric disorder, i.e., PTSD, is 
related to the verified stressor.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to or 
aggravated by the appellant's military 
service or any incident therein.  In 
discussing this point, the examiner must 
reference the appellant's VA medical 
treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim for 
service connection for PTSD.  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


